DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/30/2020 and 05/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of what constitutes:
A.	the clock spring assembly as described in the specification.  In other words, looking at least at Fig. 1-2 of the application, it is unclear what reference numeral #18 representing the clock spring assembly is pointing to. 
B.	the column assembly as described in the specification.  In other words, looking at least at Fig. 1 of the application, it is unclear what reference numeral #24 representing the column assembly is pointing to. #24 appears to be pointing to a space, rather to a structural element.

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 4, 6, and 10-14 is/are objected to because of the following informalities:  
In claim 4, lines 3-4, “a vent disposed through the cover and wherein the one or more spokes” should read “a vent disposed through the cover, and wherein the one or more spokes”.

In claim 6, line 2, “an air path 14” should read “an air path (14)”.

Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See MPEP R-1.75. the plurality of elements or steps found in the last paragraph of claim 10 are not separated by line indentations.

Appropriate correction is required.

Claim(s) 11-14 is/are objected to for their dependency on an objected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9, 13, and 15-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 in the preamble calls for the limitation “A climate controlled steering device for a vehicle comprising”; which recitation makes claim 1 indefinite as it is unclear if the limitations following “comprising” are those of the “climate controlled steering device” or those of the “vehicle”.

Applicant is encouraged to recite “A climate controlled steering device for a vehicle, the climate controlled steering device comprising”.

Claim 1 also calls for the limitation “wherein the clock spring assembly is combined with the plenum forming a path for HVAC air into the hand control assembly” (see last para); which limitation is indefinite as it is unclear which of the previously recited limitation forms the path for HVAC air. Is it the clock spring assembly? The plenum? Or both? It is uncertain. 

For examination purposes, the limitation above is interpreted as the clock spring assembly and the plenum both forming the path for HVAC air.

In claim 3, reference numeral #26 has been used to designate both the spokes and the rim; raising confusion as whether the spokes and the rim is the same structure. Accordingly, the scope of claim 3 is indefinite.

Similarly, in claim 9, reference numeral #42 has been used to designate both the upstream plenum and the downstream plenum. Claim 19 should also be addressed accordingly.

Claim 8 calls for the limitation “a plurality of angular positions”. It is unclear as to how said recitation relates to the previously recited “a plurality of angular positions” found in parent claim 1. Is the recitation “a plurality of angular positions” in claim 8 representing different structures than “a plurality of angular positions” of claim 1? It is uncertain.

Further, claim 8 calls for the limitation “the angular operating positions of the hand control assembly”; which limitation lacks antecedent basis; making claim 8 indefinite.

Claim 10 in the preamble calls for the limitation “A steering assembly for a vehicle comprising”; which recitation makes claim 10 indefinite as it is unclear if the limitations following “comprising” are those of the “steering assembly” or those of the “vehicle”.

Applicant is encouraged to recite “A steering assembly for a vehicle, the steering assembly comprising”.

Claim 10 calls for the limitation “two or more air streams (74)” and “two or more air streams (A1, A2)”. Because the two or more air stream are denoted by different reference, confusion is raised as to whether multiple separates “two or more air streams” are required for claim 10.

Reference (A1, A2) has been used to designate both the two or more streams (see claim 10) and the air flow path cross-sectional area (see claim 11); raising confusion as whether the claimed elements above are the same structure. Accordingly, the scope of claim 11 is indefinite.

Claim 13 calls for the limitation “the internal ducting (34)”, which limitation lacks antecedent basis.
For examination, “the internal ducting (34)” will be interpreted as “an internal ducting (34)”.

Claim 13 also calls for the limitation “wherein the air flow path (14) … has a cross-sectional area sized in an amount … which is sufficient to generate a temperature change at the external surface (66) of the hand control assembly (12) of 15 degrees or more for heating and 5 degrees or more for cooling”, which limitation is indefinite as the limitation attempts to define the subject-matter in terms of the result to be achieved, without providing the technical features necessary for achieving this result. Note: the manner in which the cross-sectional area of the air flow path is sized so as to generate a temperature change at the external surface of the hand control assembly of 15 degrees or more for heating and 5 degrees or more for cooling is not specified.

Further, within the claimed limitation above, it is unclear what unit the term is “15 degrees and 5 degrees” is referring to. Are these degrees Celsius, Kelvin, Fahrenheit? It is uncertain. Further, the specification does not provide support for ascertaining the scope of said limitation.

The limitations discussed in the two paragraphs hitherto are also found in claim 15. Claim 15 is thus indefinite for the reasons presented above.

Claim 15 in the preamble calls for the limitation “A climate controlled steering wheel for a vehicle comprising”; which recitation makes claim 1 indefinite as it is unclear if the limitations following “comprising” are those of the “climate controlled steering wheel” or those of the “vehicle”.

Applicant is encouraged to recite “A climate controlled steering wheel for a vehicle, the climate controlled steering device comprising”.

Claim(s) 2-9, 11-14, and 16-20 is/are indefinite for their dependency on an indefinite base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 16-17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 is made dependent of itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim(s) 17 is in improper dependent form by virtue of its dependency on an improper dependent base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kossakovsk (US 20170174247 A1).

Regarding claim 1:
Kossakovsk discloses a climate controlled steering device (at least Fig. 8) for a vehicle comprising: 
a hand control assembly including hand grips #2, the hand grips including air ducting #26 ([0013-0016]); 
a hub assembly supporting the hand control assembly (best seen in Fig. 5: the hub assembly is the cylindrically shaped connecting element between #2 and #30); 
a clock spring assembly #30 supported by the hub assembly; 
an HVAC connection (see Fig. 8 of Kossakovsk reproduced and annotated below); 
a plenum coupled with the HVAC connection (see Fig. 8 of Kossakovsk below); and 
wherein the clock spring assembly is combined with the plenum so as to form a path for HVAC air into the hand control assembly over a plurality of angular positions of the hand control assembly (see at least Fig. 8). 

    PNG
    media_image1.png
    820
    883
    media_image1.png
    Greyscale

Fig. 8 of Kossakovsk Reproduced and Annotated

Regarding claim 2:
Kossakovsk further discloses wherein the clock spring assembly and the plenum share a rotatable portion that moves with the hand control assembly ([0017-0022]). 

Regarding claim 5:
Kossakovsk further discloses wherein the device includes a cover (partially shown in Fig. 2) with a vent #94 that is open to a vehicle interior and is in fluid communication with the air ducting in the hand control assembly (see at least Fig. 5 & 8-9).

Regarding claim 7:
Kossakovsk further discloses wherein the plenum has a rotatable housing portion shared with the clock spring and includes one or more electrical connectors ([0017-0022]: note: any surface or protruding element within the plenum constitute an electrical connector, as it can be used to secure an electrical cord/connector/device). 
Regarding claim 8:
Kossakovsk further discloses wherein a plurality of angular positions of the hand control assembly is all of the angular operating positions of the hand control assembly ([0017-0022]).
Regarding claim 9:
Kossakovsk further discloses wherein the plenum includes an upstream plenum, a central plenum (within #30), and a downstream plenum, the upstream plenum is fixed in position relative to a column assembly, the central plenum includes an annular housing that surrounds the column assembly and is disposed between the upstream plenum and the downstream plenum, the downstream plenum being an air duct that changes position in proportion to an angular position change in the hand control assembly (see Fig. 8 of Kossakovsk above and [0017-0022]).


Claim(s) 10-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Appasamy (EP 2065234 A1).
Regarding claim 10:
Appasamy discloses steering assembly #1 for a vehicle comprising:
a hub assembly (part of #6 connecting the spokes to the rotary elements 4); 
a hand control assembly #11 supported by the hub assembly, the hand
control assembly having an external surface;
an air flow path (see Fig. 1) open to a vehicle HVAC system #7 and routed through the hand control assembly; the air flow path includes a plenum (plenum passing through #2), an air splitter (end of #17), the air splitter separating the air flow path into two or more air streams (2 streams in #10a) that enter and are routed through the hand control assembly, the air flow path having a cross-sectional area at all times through and after the plenum being equal to or greater than the minimum internal cross-sectional
area of the combined two or more air streams inside of the hand control assembly (see Fig. 1 and 5).

Regarding claim 11:
Appasamy further discloses wherein the hand control assembly includes a hollow rim, and wherein the air flow path that is split into two or more air streams is split into two air streams around the rim in different directions (best seen in Fig. 5), the two air streams providing a combined air flow path cross-sectional area around the rim, the air flow path having a cross-sectional area at all times through and after the plenum that is equal to or greater than the minimum internal combined cross-sectional area of the two air streams (see Fig. 1 and 5). Regarding claim 12:
Appasamy further discloses wherein the air flow path is vented through a steering wheel cover to a vehicle interior. 

Note: a steering wheel cover is not claimed as part of the invention. Also, in operation, a hand of a user on the steering wheel is clearly a cover via which the air flow path is vented.
Regarding claim 13:
Appasamy further discloses wherein the air flow path is routed through the hand control assembly and has a cross-sectional area sized in an amount sufficient to move a volume of heated and cooled air through the internal ducting of the hand control assembly which is sufficient to generate a temperature change at the external surface of the hand control assembly of 15 degrees or more for heating and 5 degrees or more for cooling (by virtue of all structural limitations present, the prior art can achieve this function). 
Regarding claim 15:
Appasamy discloses a climate controlled steering wheel for a vehicle comprising: 
a hand grip #11, the hand grip having an external surface and air ducting #10 in heat transfer contact with the external surface (Fig. 1 & 5); and
an air flow path from an HVAC system #7 through the air ducting, the air ducting having a cross-sectional area sized in an amount sufficient to move heated and cooled air through the air ducting in an amount sufficient to generate a temperature change at the external surface of the hand grip of 15 degrees or more for heating and 5 degrees or more for cooling in 10 minutes or less (this is a statement of intended use and the structure of the device as taught by Appasamy can perform the intended function. It has been held that “apparatus claims cover what a device is, not what a device does. Hewett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114/Il. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.)  

Regarding claim 16:
Appasamy further discloses wherein the air flow path is split into two or more air streams that are routed in a plurality of directions around the hand grip (see Fig. 1 and 5).
Regarding claim 17:
Appasamy further discloses wherein the air flow path upstream from the hand control assembly has at all times a cross-sectional area equal to or greater than the combined minimum internal cross-sectional area of the hand grip (see Fig. 1 and 5).

Regarding claim 18:
Appasamy further discloses wherein the air flow path is routed through a plenum (plenum passing through #2) combined with a clock spring assembly #4, the combination including a chamber that is fixed in relation to a steering wheel column assembly and a movable portion that moves with the hand grip (inherently present; see Fig. 1 and 5). 
Regarding claim 19:
Appasamy further discloses one or more spokes #6 and a hub assembly (part of #6 connecting the spokes to the rotary elements 4), wherein the hand grip includes a rim connected to the hub assembly by the one or more spokes, the one or more spokes having air ducting that is split into at least two air streams that travel in different directions around the rim (see Fig. 1 and 5). 
Regarding claim 20:
Appasamy further discloses wherein the air flow path is routed through a plenum (plenum passing through #2) combined with a clock spring assembly #4, past a column assembly, around the hub assembly, through the one or more spokes, and around the rim (see Fig. 1 and 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kossakovsk (US 20170174247 A1) in view of Maranville (US 20130180354 A1).

Regarding claim 3:
Kossakovsk further discloses wherein the hand control assembly includes one or more spokes and a rim (see Fig. 8 of Kossakovsk above), the one or more spokes connecting the rim to the hub assembly.

Kossakovsk does not disclose wherein the one or more spokes have air ducting in communication with the plenum so as to form part of an air flow path; the one or more spokes splitting the air flow path into two or more air streams that enter the rim and travel in different directions. 

In the same field of endeavor, Maranville teaches a steering wheel wherein one or more spokes have air ducting in communication with a plenum so as to form part of an air flow path; the one or more spokes splitting the air flow path into two or more air streams that enter a rim and travel in different directions (see at least Fig. 6, including airflow directions thereon). 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Kossakovsk with the claimed arrangement above as taught by Maranville.

One of ordinary skills would have recognized that doing so would have reduced the bulkiness of the system by virtue of integrating the air conduit in the spokes; thereby, improving the esthetic appeal of the system.

Regarding claim 4:
Kossakovsk as modified discloses all the limitations.
Kossakovsk further discloses a cover (partially shown in Fig. 2) shrouding the hub assembly, a vent disposed through the cover, and wherein the one or more spokes have an air flow path coupled with the air ducting in the rim that leads out the vent (see rejection of claim 3 above). 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kossakovsk (US 20170174247 A1) in view of Niwa (US 20090114368 A1).Regarding claim 6:
Kossakovsk discloses all the limitations, except for wherein the hand control assembly includes openings connecting an air path from the air ducting in the hand control assembly to a vehicle interior. 
In the same field of endeavor, Niwa teaches wherein the hand control assembly includes openings #44 connecting an air path from air ducting in the hand control assembly to a vehicle interior (see at least Fig. 3, [0021-0022]). Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Kossakovsk with the claimed arrangement above as taught by Niwa.

One of ordinary skills would have recognized that doing so would have provided cooling/heating to an operator hand as suggested by Niwa ([0023]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appasamy (EP 2065234 A1) in view of Kossakovsk (US 20170174247 A1).

Regarding claim 14:
Appasamy discloses all the limitations, except for wherein a clock spring assembly is combined with the plenum to guide HVAC air into the hand control assembly at all angular operating positions of the hand control assembly.

In the same field of endeavor, Kossakovsk teaches a clock spring assembly #30, combined with a plenum so as to form a path for HVAC air into the hand control assembly at all angular operating positions of the hand control assembly (see at least Fig. 8). 
Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Appasamy with the claimed arrangement above as taught by Kossakovsk.

One of ordinary skills would have recognized that doing so would have reduced the bulkiness of the system by virtue of integrating the plenum with the clock spring assembly; thereby, improving the esthetic appeal of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kier (US 3149501 A) discloses an air conditioned steering wheel with airflow passing though the spokes and being discharged in the vehicle interior.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763